DETAILED ACTION
This Office action is responsive to the Amendment filed on 06/09/2022.
Claims 1-2, 5, 7-11, 14-20, and 23-27 have been amended.
Claims 1-27 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2022, 05/31/2022, 06/07/2022, 07/22/2022, 09/06/2022, and 09/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barra (US Patent No. 8,543,834 B1) hereinafter Barra in view of Crawford et al. (USPGPUB No. 2012/021442 A1) hereinafter Crawford.


Regarding claim 1 and 10, Barra discloses a method and an apparatus (Fig. 4, apparatus 400) comprising: 
a memory (Fig. 4, memory 420) for storing an application (col. 8, lines 14-19, the processor 410 is capable of processing instructions stored in the memory 420),
the application configured for: 
performing biometric analysis (col. 4, lines 5-21, the voice biometric engine 116 may compare the audio data to one or more biometric profiles previously stored by the user in a biometric data store 120); and
implementing an authentication challenge (col. 4, lines 22-34, if the voice data 114 fails biometric authentication, the voice control engine 112 may prompt the user 102 for second utterance…, or the user may provide other input to authenticated instead, such as entering a numeric password on a keypad of the user device); and 
a processor (Fig. 4, processor 410) configured for processing the application (col. 8, lines 14-19, the processor 410 is capable of processing instructions stored in the memory 420), but does not explicitly disclose, however, Crawford discloses 
performing behavioral analysis (para 0188, typical behavior may be analyzed); and 
implementing a behavioral challenge, wherein the behavioral challenge comprises a Turing test  (0193, determining an authentication challenge, the authentication challenge may be derived based on behavior and/or timing. For example, in the month of May, a determined question could be "Who has a birthday in May?" and the correct answer(s) could be derived from a contact list and an appropriate corresponding field for storing a date of birth and/or from calendar appointments for May (e.g., where an associated category is "Birthday" or the like) and para 0014 testing whether an entity attempting to access one or more functions of a computing device (e.g., attempting to access a web page) is a human or another computing device. Anti-bot, or human authentication programs, such as those by CAPTCHA, that test based on the ability of humans to recognize images of words or objects that computer programs cannot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Barra to include behavioral challenge comprises a Turing test as taught by Crawford in order to provide controlling access to mobile device (Crawford, abstract). 

Regarding claims 2 and 11, the combination of Barra and Crawford discloses the apparatus of claim 10 above, Bara further discloses wherein the application is further configured for providing access to the apparatus/device based on results of the biometric analysis and the authentication challenge (col. 4, lines 35-44), but does not disclose, however, Crawford discloses providing access to the apparatus/device based on results of the behavioral analysis and the behavioral challenge (Fig. 7, para 0188 and 0222-0224). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Barra to include providing access to the apparatus/device based on results of the biometric analysis the behavioral analysis and the behavioral challenge as taught by Crawford in order to provide controlling access to mobile device (Crawford, abstract). 

Regarding claims 3 and 12, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein the biometric analysis includes analyzing: a fingerprint, a hand scan, a vein pattern, an iris scan, a facial scan, a 3D facial scan, a heart rhythm, and/or an ear identification (Barra col. 4, lines 5-21).

Regarding claims 4 and 13, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein the behavioral analysis includes analyzing: voice tenor and patterns, a gait, a typing style, and/or a web page selection/usage (Crawford, para 0188 and 0233).

Regarding claims 5 and 14, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein implementing the behavioral challenge includes prompting the user to perform an action, recording the action and comparing the recorded action with stored action information (Crawford, Fig. 1A-B and para 0016 and 0026).

Regarding claim 6 and 15, the combination of Barra and Crawford discloses the apparatus of claim 14 wherein the action includes speaking a specified, random phrase, and using voice recognition, the device compares a vocal fingerprint and voice pattern of the user with stored voice information (Bara, col. 4, lines 14-55).

Regarding claims 7 and 16, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein the behavioral challenge is related to the biometric analysis and/or the behavioral analysis (Crawford, para 0188, 0193 and 0234).

Regarding claims 8 and 17, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein the behavioral challenge is unrelated to the biometric analysis and/or behavioral analysis (Crawford, para 0020, 0120 and 0188).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barra and Crawford as applied to claims 1 and 10 above, and further in view of Shelton (US Patent No. 10,019,561 B1) hereinafter Shelton.

Regarding claims 9 and 18, the combination of Barra and Crawford discloses the apparatus of claim 10 wherein the application is further configured for affecting a device of a user based on the biometric analysis (Bara, col. 1, lines 45-59) and/or the behavioral analysis and the behavioral challenge (Crawford, para 0188 and 0193), but does not explicitly disclose, however, Shelton discloses affecting a trust score of a user based on the biometric analysis and/or the behavioral analysis and the biometric/behavioral challenge/Turing test (col. 14, lines 11-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Barra and Crawford to include affecting a trust score of a user as taught by Shelton in order to determine an overall confidence level in the authentication of the user (Shelton, col.14, lines 15-17).


Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Shelton et al. (US Patent No. 10,019,561 B1) hereinafter Shelton in view of in view of Crawford et al. (USPGPUB No. 2012/021442 A1) hereinafter Crawford.

Regarding claim 19, Shelton discloses a server device (Fig. 3, authentication engine 120, col. 5, lines 60-61, authentication engine 120 can be running on one or more servers) comprising: 
a memory (Fig. 2, memory 305) for storing an application (col. 9, lines 1-12, Memory 305 may be used to store instructions for running one or more applications or modules on processor(s) 310), 
the application configured for: 
receiving biometric information and behavioral information from a user device (col. 9, lines 13-40, interaction module 315 receives interaction from a user or user device… interactions may include voice interactions, keyboard interactions, video interactions, etc and col. 8, lines 11-20, other types of biometric information collected may include eye movement, a retinal scan, behavioral biometrics (e.g., characteristics of how the user types such as pressure on the keyboard and time between typing movements)); 
performing biometric analysis using the biometric information (col. 9, lines 58-67, biometric information analysis module 325 can analyze biometric information (e.g., voice, speech, eye movement, behavioral biometrics, etc); 
performing behavioral analysis using the behavioral information (col. 12, lines 60-61, type prompts (e.g., instructions to type a PIN) to analyze typing behavior);
receiving test information from a behavioral challenge from the user device (col. 15, lines 37-42, receiving/prompting operation 550 receives or prompts for additional interactions, Additional interactions may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user and col. 12, lines 60-61, Prompts for additional information may include conversational prompts to analyze voice, display prompt to analyze eye movement, and type prompts (e.g., instructions to type a PIN) to analyze typing behavior); and 
performing behavioral challenge analysis (col. 12, lines 58-61, Prompts for additional information may include conversational prompts to analyze voice, display prompt to analyze eye movement, and type prompts (e.g., instructions to type a PIN) to analyze typing behavior); and 
a processor (Fig. 2, processor 310) configured for processing the application (col. 9, lines 1-12, Memory 305 may be used to store instructions for running one or more applications or modules on processor(s) 310), but does not explicitly disclose, however, Crawford discloses wherein the behavioral challenge comprises a Turing test (0193, determining an authentication challenge, the authentication challenge may be derived based on behavior and/or timing. For example, in the month of May, a determined question could be "Who has a birthday in May?" and the correct answer(s) could be derived from a contact list and an appropriate corresponding field for storing a date of birth and/or from calendar appointments for May (e.g., where an associated category is "Birthday" or the like) and para 0014 testing whether an entity attempting to access one or more functions of a computing device (e.g., attempting to access a web page) is a human or another computing device. Anti-bot, or human authentication programs, such as those by CAPTCHA, that test based on the ability of humans to recognize images of words or objects that computer programs cannot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Barra to include the behavioral challenge comprises a Turing test as taught by Crawford in order to provide controlling access to mobile device (Crawford, abstract). 

Regarding claim 20, the combination of Shelton and Crawford discloses the server device of claim 19 above, Shelton further discloses wherein the application is further configured for providing access to application/website/activity based on results of the biometric analysis and the behavioral analysis, and the behavioral challenge (col. 12, lines 12-15 and 58-61), but does not disclose, however, Crawford discloses providing access to the apparatus/device based on results of the behavioral analysis and the behavioral challenge (Fig. 7, para 0188 and 0222-0224). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Barra to include providing access to the apparatus/device based on results of the behavioral analysis, and the behavioral challenge as taught by Crawford in order to provide controlling access to mobile device (Crawford, abstract). 

Regarding claim 21, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the biometric analysis includes analyzing: a fingerprint, a hand scan, a vein pattern, an iris scan, a facial scan, a 3D facial scan, a heart rhythm, and/or an ear identification (Shelton col. 8, lines 11-29 and col. 9, lines 41-57).

Regarding claim 22, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the behavioral analysis includes analyzing: voice tenor and patterns, a gait, a typing style, and/or a web page selection/usage (Shelton col. 12, lines 58-62 and col. 15, lines 4-15).

Regarding claim 23, the combination of Shelton and Crawford discloses the server device of claim 19 wherein implementing the behavioral challenge includes prompting the user to perform an action, recording the action and comparing the recorded action with stored action information (Shelton col. 4, lines 14-55 and col. 12, lines 25-61).

Regarding claim 24, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the action includes speaking a specified, random phrase, and using voice recognition, the server device compares a vocal fingerprint and voice pattern of a user with stored voice information (Shelton col. 4, lines 14-55).

Regarding claim 25, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the behavioral challenge is related to the biometric analysis and/or the behavioral analysis (Shelton col. 4, lines 25-55).

Regarding claim 26, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the behavioral challenge is unrelated to the biometric analysis and/or behavioral analysis (Shelton col. 3, lines 50-59).

Regarding claim 27, the combination of Shelton and Crawford discloses the server device of claim 19 wherein the application is further configured for affecting a trust score of a user based on the biometric analysis and/or the behavioral analysis and the behavioral challenge (Shelton col. 14, lines 11-17).

Response to Arguments
Applicant’s arguments (regarding the amended limitations of “wherein the behavior challenge comprises a Turing Test” as recited in independent claims 1, 10, and 19) with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8 of Remarks, Applicant appears to argue that Shelton does not teach performing behavioral analysis and implementing a behavioral challenge. This argument is not persuasive because Shelton discloses performing behavioral analysis using the behavioral information (col. 12, lines 60-61, type prompts (e.g., instructions to type a PIN) to analyze typing behavior); receiving test information from a behavioral challenge from the user device (col. 15, lines 37-42, receiving/prompting operation 550 receives or prompts for additional interactions, Additional interactions may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user and col. 12, lines 60-61, Prompts for additional information may include conversational prompts to analyze voice, display prompt to analyze eye movement, and type prompts (e.g., instructions to type a PIN) to analyze typing behavior); and performing behavioral challenge analysis (col. 12, lines 58-61, Prompts for additional information may include conversational prompts to analyze voice, display prompt to analyze eye movement, and type prompts (e.g., instructions to type a PIN) to analyze typing behavior).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435